Shientag, J.
(concurring). If the question were an open one in this jurisdiction, I should hold that, when a pregnant woman is injured through negligence and the child subsequently born suffers deformity or other injury as a result, recovery therefor may be allowed to the child, provided the causal relation between the negligence and the damage to the child be established by competent medical evidence. However, in 1921 the Court of Appeals of this State, squarely decided otherwise (Drobner v. Peters, 232 N. Y. 220, Cardozo, J., dissenting without opinion). It is not sought to distinguish the instant case from the Drobner case in any respect. That being so, I feel bound by the earlier decision. With this explanation, I vote for affirmance.